At the outset, 
on behalf of the Republic of the Sudan, I would like to 
convey to Mr. Sam Kutesa our sincerest congratulations 
on his election as President of the General Assembly 
at its sixty-ninth session. I also extend thanks and 
appreciation to his predecessor, Mr. John Ashe, for 
his wise and patient conduct of the deliberations of 
the previous session. We hope that this session will 
culminate in concrete results on important, universal 
issues, in particular the achievement of the Millennium 
Development Goals (MDGs) and the implementation 
of the post-2015 development agenda, which is a major 
topic of discussion at this session.

Today, I address the Assembly at a time when the 
Sudan is on the threshold of an important new phase of 
comprehensive political participation that excludes no 
party, faction or group. On 27 January, His Excellency 
the President of the Republic of the Sudan, President 
Omer Al-Bashir, launched an initiative for an inclusive 
national dialogue, calling on the representatives of 
the Sudanese people to sit at the same table to discuss 
six major priorities: unity and peace, the economy, 
fundamental freedoms and rights, their identity, 
foreign relations and the issues of governance and 
the implementation of the outcomes of the national 
dialogue.

The President’s appeal enjoyed an unprecedented 
response on the part of all political forces in the Sudan 
and the international community in view of the fact that 
both the Government and the opposition were convinced 
that dialogue was the only option at that time, as agreed 
by the people of the Sudan. There followed a succession 
of organizational and procedural consultations in order 
to translate the statement of His Excellency the President 
into concrete steps. The initiative even found a positive 
response among the armed groups that still existed. I 
would like to affirm the State’s intention to move the 
dialogue forward in the hope of achieving a national 
consensus on the political future of the country.

In that regard, we greatly appreciate the ongoing 
efforts of the African Union and the African Union 
High-level Implementation Panel on the three major 
political, security and economic tracks. We call on 
the international community to promote a positive and 
constructive role in support of the Sudanese economy, 
in particular by lifting the unilateral sanctions, and by 
cancelling the Sudan’s accumulated debt, in line with 
the aspirations for broader political participation.

The Sudan has continued to play an effective 
and positive role at the regional level on the African 
continent, with a view to establishing peace and 
stability in neighbouring States. When a conflict 
broke out in the Republic of South Sudan, the Sudan 
adhered to the principle of non-interference in the 
internal affairs of that country. The Sudan was the first 
State to provide humanitarian aid to those affected in 
South Sudan, and continues to do so. The Sudan is 
participating effectively with the Intergovernmental 
Authority on Development so as to put an end to the war 
and to conclude a reconciliation agreement between the 
two parties to the conflict in South Sudan. My country 
has received more than 100,000 internally displaced 
persons from South Sudan.

In that context, we recall the Sudan’s constructive 
efforts for the restoration of peace and stability in the 


Central African Republic, thereby complementing other 
international and regional efforts. The Sudan is also 
actively working with Libya’s neighbours in assisting 
the Libyan parties to reach an agreement on a solution 
to the Libyan crisis. Internationally, I underscore the 
trilateral cooperation among the Sudan, Ethiopia and 
the Arab Republic of Egypt in order to ensure the 
common enjoyment of the waters of the Blue Nile and 
to avert any negative repercussions in that country.

In that regard, we also stress the efforts of the 
Sudan in the area of border control and demarcation 
with neighbouring States in order to strengthen the 
border posts and border monitoring and security 
and to prevent transnational crime, including illegal 
immigration and the illegal transfer of small arms 
and light weapons. In that context, we appreciate the 
experience of the joint border forces of the Sudan and 
Chad, the Sudan and the Central African Republic, and 
the Sudan and Libya as models of successful regional 
security cooperation between neighbouring States in 
the interests of peace and stability. In that connection, I 
would like to recall that in mid-October 2014, the Sudan 
will host a conference, in partnership with Italy, the 
European Union and the African Union, on preventing 
illegal immigration, smuggling and human trafficking.

Concerning the situation in the Middle East, the 
question of Palestine has continued to present a real 
challenge for the international community for decades. 
It has now reached a stage that requires the exceptional 
and prompt action of the international community in 
order to contain the situation and to move it forward 
towards sustainable peace in the Middle East, through 
the achievement of the legitimate and urgent demands 
of the Palestinian people, in particular the protection 
and reconstruction of what the Israeli war machine has 
destroyed. The entire world’s ongoing disregard for the 
genocidal war in Palestine and its failure to intervene to 
protect the Palestinians and their rights fuel extremism 
in the region and throughout the world. As long as 
the Palestinian people opt for a peaceful solution, it is 
imperative to support that direction in order to prevent 
despair from spreading and the pursuit of destructive 
solutions.

We fully accept and support the theme of the 
post-2015 development agenda as a major topic for 
discussion at this session. However, there remain only 
a few months until the end of 2014 and we still have not 
achieved all the MDGs. We nevertheless remain very 
hopeful that we can overcome the obstacles that have 
impeded us from achieving those Goals and that the 
deliberations will culminate in a thorough preparation 
for the development of viable post-2015 sustainable 
development goals.

In the United Nations Millennium Declaration 
(resolution 55/2), adopted in 2000, the Heads of State 
and Government unanimously agreed a set of principles 
and goals that laid the foundation for an international 
partnership to put an end to people’s suffering and 
poverty. The year 2015 was designated as the deadline 
for eradicating poverty and for ensuring well-being. 
However, the achievements reached on the eve of the 
end of 2014 are still short of our aspirations, since 
poverty, suffering, need, environmental deterioration 
and unemployment persist.

The agreement of the world’s leaders with regard 
to mitigating poverty requires that the obstacles to 
achieving such development be overcome. However, the 
development partners that drafted the Declaration have 
adopted actions that run counter to its provisions and 
to human rights. Such coercive measures as unilateral 
sanctions outside the framework of international 
legitimacy have flagrantly damaged the content of 
the Millennium Declaration. That has had an adverse 
impact on the noble principles and purposes of the 
Declaration.

Indications of the current situation in human 
development are that the Sudan has achieved concrete 
progress in several fields, especially in peace, health 
care, education and the standard of living. While 
acknowledging uneven degrees of progress between 
rural and urban areas, the Sudan has implemented a 
federal system to promote the role of local communities. 
However, such progress has been greatly damaged as a 
result of coercive and unilateral measures illegally and 
unjustifiably imposed against the Sudan, which have 
aggravated and delayed initiatives, thereby negating 
the Sudan’s role, and which continue to shackle the 
country’s economy. In that regard, I recall that the 
international consensus, achieved after the referendum 
in South Sudan that led to the separation of South Sudan, 
had been to cancel the Sudan’s debts. A number of 
States were assigned to do so in order to promote peace 
and development after the end of the war. However, that 
agreement has not been implemented so far.

In the Sudan, in the context of our established 
commitment to the MDGs, we have formulated the 
required policies, which have gone a long way towards 
promoting several poverty-eradication projects and 


initiatives, such as the establishment of a funding 
portfolio for small families and those with limited 
income; programmes to recruit graduates and young 
people in capital projects; the promotion of the role 
of women in governance and management; and the 
strenghtening of the role of the zakat fund in promoting 
quick and short-term funds and other projects, which 
have resulted in helping thousands of families to play 
a productive role in paying the zakat. That is now 
under consideration by the Organization of Islamic 
Cooperation, so that it can be applied throughout the 
Islamic States.

However, we must affirm from this rostrum 
the importance of the commitment to a common 
responsibility in achieving development objectives, 
because the international community must support 
and assist developing countries, especially the least 
developed, which represent the segment more in need 
of support and capacity-building. That is why, in the 
light of declining development assistance, we hope that 
deliberations at this session culminate in our taking 
practical steps in financing development for developing 
countries, especially those emerging from conflict. On 
the basis of those measures and in order to guarantee 
serving the objectives of development, my delegation 
feels it important to include the following requirements 
in the post-2015 development agenda.

First, we should consider debt cancellation, providing 
the necessary funding and renouncing discrimination 
and exclusionary political considerations. Secondly, 
we should facilitate the transfer of development-
related technology and information through advanced 
communications technology. Thirdly, we should 
suspend coercive measures, sanctions and all kinds of 
illegal measures imposed unilaterally by States outside 
the framework of international legitimacy. Fourthly, 
we should launch feasible initiatives in North-South 
relations, such as funding food-security projects, 
where my country can play a pioneering and effective 
role in their success. Fifthly, we should help the United 
Nations and its various organs to play an effective role 
in achieving their desired development objectives by 
providing the mechanisms enabling them to do so.

This year’s general debate coincides with the 
United Nations Climate Summit, the outcomes of which 
we hope will provide a strong impetus for the current 
efforts to address climate change and to turn the grave 
challenge facing humankind into an opportunity for 
joint action in order to achieve a binding international 
commitment to supplement the United Nations 
Framework Convention on Climate Change, take 
practical steps towards a green economy, and reduce the 
carbon emissions that threaten the safety of our planet. 
In that regard, the Sudan, a State affected by the climate 
change phenomenon, accords special importance to 
the environment issue. We recall that the drought and 
desertification that have hobbled Africa north of the 
equator are the living examples of the effcts of climate 
change, which have led to tribal conflicts over sources 
of water and pasture. The Sudan’s involvement in the 
United Nations Environment Programme over the past 
40 years has been consistent with our concern in that 
regard.

The Sudan remains in an effective global 
partnership in the fight against terrorism at the national 
level. We have come a long way in harmonizing our 
laws with international legislation and in working with 
international law and instruments relevant to fighting 
terrorism. We commit ourselves to those international 
laws and reaffirm our commitment against all forms 
and manifestations of terrorism. At the same time, we 
condemn any attempt to identify terrorism with any 
religion, race or culture and call for the redoubling of 
efforts to enhance international and regional cooperation 
to stand up to terrorism. The phenomenon of terrorism 
can be addressed and overcome only through a balanced 
international system based on equality and respect 
for the established principles of international law and 
the Charter of the United Nations. In that context, we 
feel that any unilateral action based on politicizing 
terrorism will not eliminate but exacerbate it. There are 
numerous instances supporting that conclusion.

In conclusion, the Sudan affirms that international 
and regional security is an integrated, interconnected 
system and that the Organization has invested enormous 
efforts and resources in peacekeeping operations. It is 
now time to do so, and we have significant experience 
in that regard. It is time for the Organization to invest 
in peacemaking and peacebuilding by supporting 
developing countries and building the capacities of least 
developed countries so that they can achieve the MDGs 
and peace and development can supplement each other.